NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEBRA REYSEN,                                   No.    16-35565

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00739-AA

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                       Argued and Submitted July 10, 2018
                               Portland, Oregon

Before: WARDLAW and OWENS, Circuit Judges, and MÁRQUEZ,** District
Judge.

      Debra Reysen (“Appellant”) appeals from the district court’s affirmance of

the administrative law judge’s (“ALJ”) denial of disability insurance benefits. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.
order affirming the ALJ’s denial of benefits and will reverse only if the ALJ’s

decision was not supported by substantial evidence or if the ALJ applied the wrong

legal standard. Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018) (citing

Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992)). We

reverse and remand for further proceedings.

      1. Appellant did not waive her challenge to the ALJ’s adverse credibility

determination; although she failed to raise her challenge before the district court,

the district court nevertheless addressed the merits of the issue. Petersen v. Boeing

Co., 715 F.3d 276, 282 n.5 (9th Cir. 2013) (per curiam) (“Our waiver rules do not

apply where, as here, ‘the district court nevertheless addressed the merits of the

issue not explicitly raised by the party.’” (quoting Ahanchian v. Xenon Pictures,

Inc., 624 F.3d 1253, 1260 n.8 (9th Cir. 2010))).

      The ALJ failed to provide specific, clear, and convincing reasons supported

by substantial evidence for rejecting Appellant’s testimony concerning the severity

of her pain and symptoms. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

(citing Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009)). First, the record

contradicts the ALJ’s assertion that Appellant’s allegations of “extreme . . .

limitations in both arms” are inconsistent with her medical records, which

document an injury only to the left arm. See Johnson v. Shalala, 60 F.3d 1428,

1434 (9th Cir. 1995) (upholding credibility finding based on inconsistencies



                                          2
between claimant’s testimony and relevant medical evidence). The record shows

that Appellant alleged impairments only in her left arm; therefore, there was no

inconsistency. See Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001)

(holding substantial evidence did not support an adverse credibility determination

where the ALJ’s reasoning was contradicted by the record).

      Second, the ALJ erred by relying on a selective reading of a report written

by treating physician Dr. Kevin Kane to discount Appellant’s testimony. As stated

by the ALJ, Dr. Kane did note that an MRI showed “[n]o source for current

symptomology”; however, Dr. Kane determined that Appellant’s range of motion

in the left shoulder remained impaired, assessed Appellant to have chronic left

shoulder pain and contracture, and concluded that Appellant should begin a new

treatment program directed at reducing her left shoulder pain. The ALJ’s failure to

discuss the latter treatment notes undermined her credibility finding. Id. at 1207-

08 (holding treatment records from which the ALJ “selectively quoted” provided

“no support for the ALJ’s credibility finding”).

      Third, the ALJ erred by discounting Appellant’s testimony based on her

reported “caregiver” activities. See Trevizo v. Berryhill, 871 F.3d 664, 682 (9th

Cir. 2017) (“Engaging in daily activities that are incompatible with the severity of

symptoms alleged can support an adverse credibility determination.” (quoting

Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014))). The record contains no



                                          3
details about Appellant’s “caregiver” activities; therefore, those activities “do[] not

constitute an adequately specific conflict with her reported limitations.” Id.

      Fourth, although the ALJ cited to Appellant’s reports of adequate pain

management with medication, the ALJ failed to identify specific symptom

testimony that is inconsistent with those reports. See Holohan, 246 F.3d at 1208

(“[T]he ALJ must specifically identify the testimony she or he finds not to be

credible and must explain what evidence undermines the testimony.” (citing

Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998))). Therefore, Appellant’s

reports are not a clear and convincing reason for rejecting her testimony.

      Finally, the ALJ did not provide clear and convincing reasons by citing to

Appellant’s “sporadic work history.” The ALJ failed to link Appellant’s reason for

leaving work (to care for elderly relatives) to the credibility finding. Cf.

Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (upholding the ALJ’s

finding that the claimant was unmotivated to work due to a large financial reserve).

Given that Appellant returned to work and maintained the same position for more

than one year before sustaining her injury, her prior break from work, standing

alone, is not a clear and convincing reason for rejecting her testimony.

      Although the ALJ’s credibility determination lacks the required specificity,

because there is a conflict between the evidence indicating adequate pain

management and Appellant’s testimony that her pain is disabling, “there are



                                           4
outstanding issues that must be resolved before a disability determination can be

made,” and thus “further administrative proceedings would be useful.” Leon v.

Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017) (citations and alterations omitted).

      2. The ALJ failed to support her step-four analysis with substantial

evidence and erred by not adequately making all of the factual findings required by

Social Security Ruling 82-62.1 See Pinto v. Massanari, 249 F.3d 840, 844 (9th

Cir. 2001) (“Although the burden of proof lies with the claimant at step four, the

ALJ still has a duty to make the requisite factual findings to support his

conclusion.”). There is no dispute that the ALJ made insufficient findings as to

how Appellant’s past work as a cashier, front desk clerk, and motel manager are

actually or generally performed, and as to how Appellant’s past work as a food

demonstrator is generally performed. Furthermore, substantial evidence does not

support the ALJ’s finding as to the demands of food demonstrator work as actually

performed, because the ALJ’s finding is based solely on a Work History Report

that was not completed properly or thoroughly. See id. at 845 (explaining that an

ALJ may rely on “a properly completed vocational report” to determine how past




1
  Although Social Security Rulings lack the force of law, we defer to them “unless
they are plainly erroneous or inconsistent with the [Social Security] Act or
regulations.” Quang Van Han v. Bowen, 882 F.2d 1453, 1457 (9th Cir. 1989)
(citing Paxton v. Sec’y of Health & Human Servs., 856 F.2d 1352, 1356 (9th Cir.
1988)).

                                          5
work was actually performed (emphasis added)).2

      3. The ALJ failed to provide specific and legitimate reasons supported by

substantial evidence for rejecting the opinion of examining physician Dr. Ron

Bowman that Appellant is “permanently precluded . . . from reaching.” See Buck

v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017). By focusing on Appellant’s

ability to reach with her unimpaired right arm, the ALJ unreasonably disregarded

the results of Dr. Bowman’s examination of Appellant (which show impairments

to Appellant’s left arm) and effectively ignored Dr. Bowman’s opinion that

Appellant is precluded from left-arm reaching. See Molina, 674 F.3d at 1111

(“[W]e must uphold the ALJ’s findings if they are supported by inferences

reasonably drawn from the record.” (emphasis added) (citation omitted)); Garrison

v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (explaining that the “specific and

legitimate reasons” standard is not satisfied where the ALJ ignores a medical

opinion).

      In light of the foregoing errors, we remand with directions to vacate the

ALJ’s decision and remand to the agency for reevaluation of Appellant’s claim.

      REVERSED and REMANDED.



2
 Since the ALJ did not make sufficient factual findings as to the demands of
Appellant’s past work, we do not address Appellant’s contention that the ALJ also
erred by finding Appellant’s residual functional capacity would permit a return to
her past work.

                                         6